UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2007. [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 0-24209 SMARTIRE SYSTEMS INC. (Exact name of small business issuer as specified in its charter) British Columbia, Canada Not applicable (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) #150 - 13151 Vanier Place Richmond, British Columbia, Canada V6V 2J1 (Address of principal executive offices) 604-276-9884 (Issuer's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. The number of shares of our common stock outstanding at December 12, 2007 was 815,512,884. Transitional Small Business Disclosure Format (check one): [ ] Yes [X] No INDEX PAGE NUMBER PART I. FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 CONSOLIDATED BALANCE SHEETS - OCTOBER 31, 2007 (UNAUDITED ) AND JULY 31, 2007 2 CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED ) - FOR THE THREE MONTHS ENDEDOCTOBER 31, 2007 ANDOCTOBER 31, 2006 3 CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED OCTOBER 31, 2, 2006 3 CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE THREE MONTHS ENDED OCTOBER 31, 2, 2006 4 CONSOLIDATED STATEMENTS OF CAPITAL DEFICIT FOR THE THREE MONTHS ENDED OCTOBER 31, 2007 (UNAUDITED) 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED OCTOBER 31, 2, 2006 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 23 ITEM 3. CONTROLS AND PROCEDURES 30 PART II. OTHER INFORMATION 30 ITEM 1. LEGAL PROCEEDINGS 30 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 30 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 33 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 33 ITEM 5. OTHER INFORMATION 33 ITEM 6. EXHIBITS 33 SIGNATURES 34 PART I - FINANCIAL INFORMATION CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION THIS QUARTERLY REPORT ON FORM 10-QSB, INCLUDING THE EXHIBITS HERETO, CONTAINS FORWARD-LOOKING STATEMENTS WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1933, AS AMENDED, AND SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THESE FORWARD-LOOKING STATEMENTS ARE TYPICALLY IDENTIFIED BY THE WORDS “ANTICIPATES,” “BELIEVES,” “EXPECTS,” “INTENDS,” “FORECASTS,” “PLANS,” “FUTURE,” “STRATEGY,” OR WORDS OF SIMILAR MEANING. VARIOUS FACTORS COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE EXPRESSED IN THE FORWARD-LOOKING STATEMENTS, INCLUDING THOSE DESCRIBED IN “RISK FACTORS” IN OUR JULY 31, 2007 FORM 10-KSB. WE ASSUME NO OBLIGATIONS TO UPDATE THESE FORWARD-LOOKING STATEMENTS TO REFLECT ACTUAL RESULTS, CHANGES IN ASSUMPTIONS, OR CHANGES IN OTHER FACTORS, EXCEPT AS REQUIRED BY LAW. ITEM1. FINANCIAL STATEMENTS The unaudited consolidated financial statements of SmarTire Systems Inc. and its wholly owned subsidiaries, SmarTire USA Inc., SmarTire Europe Limited and SmarTire Technologies Inc. (“we,” “us,” “our,” and “SmarTire”) as of October 31, 2007 and for the three months ended October 31, 2007 and October 31, 2006 are attached hereto. Our consolidated financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. It is the opinion of management that the interim financial statements for the three months ended October 31, 2007 and October 31, 2006 includes all adjustments necessary in order to ensure that the financial statements are not misleading. These statements reflect all adjustments, which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows for the interim periods presented in accordance with accounting principles generally accepted in the United States of America. Except where noted, these interim financial statements follow the same accounting policies and methods of their application as the Company’s July 31, 2007 annual consolidated financial statements. All adjustments are of a normal recurring nature. It is suggested that these interim financial statements be read in conjunction with the Company’s July 31, 2007 annual consolidated financial statements. Operating results for the three months ended October 31, 2007 are not necessarily indicative of the results that can be expected for the year ending July 31, 2008. -1- SMARTIRE SYSTEMS INC. Consolidated Balance Sheets (Expressed in United States dollars) (Prepared in accordance with U.S. generally accepted accounting principles) October 31, July 31, 2007 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 107,848 $ 350,018 Receivables, net of allowance for doubtful accounts of $10,000 (July 31, 2007 - $18,657) 541,540 505,581 Inventory 1,853,841 1,591,230 Prepaid expenses 176,359 138,890 2,679,588 2,585,719 Property and equipment 878,515 799,540 Deferred financing costs (note 4) 696,748 947,945 $ 4,254,851 $ 4,333,204 LIABILITIES AND CAPITAL DEFICIT Current liabilities: Accounts payable and accrued liabilities (note 5) $ 2,275,273 $ 1,748,855 Current portion of convertible debentures (note 6) 14,913,112 11,134,533 Current portion of accrued interest on convertible debentures, payable in shares (note 6(c) - (f)) 5,565,930 4,741,414 22,754,315 17,624,802 Convertible debentures (note 6) 1,681,765 1,828,575 Unrecognized Tax benefit (note 3(b)) 729,072 - Accrued interest on convertible debentures, payable in shares (note 6(c) - (f)) 188,060 194,588 Preferred shares, subject to mandatory redemption net of amounts to be accreted of $Nil (July 31, 2007 - $Nil) (note 7) 3,488,661 3,449,776 Capital deficit: Share capital (note 8) Common shares, without par value: Unlimited shares authorized 548,494,654 shares issued and outstanding (July 31, 2007 - 463,336,271) 71,625,689 71,033,916 Additional paid-in capital 34,203,299 34,081,226 Accumulated deficit (130,893,963 ) (124,796,374 ) Accumulated other comprehensive income 477,953 916,695 (24,587,022 ) (18,764,537 ) $ 4,254,851 $ 4,333,204 Going concern (note 2) Contingency (note 11) See accompanying notes to consolidated financial statements. -2- SMARTIRE SYSTEMS INC. Consolidated Statements of Operations (Expressed in United States dollars) (Prepared in accordance with U.S. generally accepted accounting principles) Three months ended October 31, 2007 and 2006 (Unaudited) October 31, October 31, 2007 2006 Revenue (note 12) $ 923,026 $ 851,779 Cost of goods sold 796,754 637,976 126,272 213,803 Expenses: Depreciation and amortization 64,285 140,701 Engineering, research and development 492,505 823,739 General and administrative 512,867 936,414 Marketing 254,625 666,529 1,324,282 2,567,383 Loss from operations (1,198,010 ) (2,353,580 ) Other earnings (expenses): Interest income 4,312 9,582 Interest and financing expense (note 9) (5,021,653 ) (1,932,934 ) Unrealized losson derivative instruments - (1,030,415 ) Foreign exchange gain (loss) 846,834 (7,575 ) (4,170,507 ) (2,961,342 ) Loss for the period (5,368,517 ) (5,314,922 ) Accrued dividends and accretion on preferred shares (note 7) (38,885 ) (1,717,053 ) Loss available to common stockholders $ (5,407,402 ) $ (7,031,975 ) Basic and diluted loss per share $ (0.01 ) $ (0.02 ) Weighted average number of common shares used in the computation of basic and diluted loss per share 500,750,332 314,687,221 See accompanying notes to consolidated financial statements. SMARTIRE SYSTEMS INC. Consolidated Statements of Comprehensive Loss (Expressed in United States dollars) (Prepared in accordance with U.S. generally accepted accounting principles) Three months ended October 31, 2007 and 2006 (Unaudited) October 31, October 31, 2007 2006 Loss for the period $ (5,368,517 ) $ (5,314,922 ) Translation adjustment (438,742 ) 38,404 Other comprehensive loss for the period $ (5,807,259 ) $ (5,276,518 ) See accompanying notes to consolidated financial statements. -3- SMARTIRE SYSTEMS INC. Consolidated Statements of Cash Flows (Expressed in United States dollars) (Prepared in accordance with U.S. generally accepted accounting principles) Three months ended October 31, 2007 and 2006 (Unaudited) October 31, October 31, 2007 2006 Cash provided (used for): Operating activities: Loss for the period $ (5,368,517 ) $ (5,314,922 ) Items not affecting cash: Depreciation and amortization 64,285 140,701 Unrealized loss on derivative instruments - 1,030,415 Non-cash interest and finance charges 4,991,129 1,914,675 Stock-compensation expense 128,716 176,580 Issuance of common shares and warrants for services received 4,204 (15,690 ) Unrealized foreign exchange gain on financing activities (629,595 ) - Changes in non-cash working capital: Receivables 13,245 (133,714 ) Inventory (65,244 ) (49,184 ) Prepaid expenses (21,076 ) (180,859 ) Accounts payable and accrued liabilities 312,677 588,432 Net cash used in operating activities (570,176 ) (1,843,566 ) Investing activities: Purchase of property and equipment (47,209 ) (275,968 ) Net cash used in investing activities (47,209 ) (275,968 ) Financing activities: Cash received on exercise of stock options - 57,000 Proceeds from convertible debentures (note 6) 350,000 250,000 Financing costs (note 6) (35,000 ) - Net cash provided by financing activities 315,000 307,000 Effect of exchange rate difference on cash and cash equivalents 60,215 68,298 Net decrease in cash and cash equivalents (242,170 ) (1,744,236 ) Cash and cash equivalents, beginning of period 350,018 1,988,420 Cash and cash equivalents, end of period $ 107,848 $ 244,184 Supplementary information: Interest and finance charges paid $ 12,649 $ 5,229 Non-cash investing and financing activities: Conversion of preferred shares to common shares - 32,640 Conversion of convertible debentures to common shares (note 6) 404,970 - Shares issued for services and settlement of debt (notes 8 (f)-(g)) 17,230 - Warrants issued for services (note 8 (e)) 1,694 - Proceeds of convertible debenture allocated to beneficial conversion feature (note 6 (f)) 200,121 - See accompanying notes to consolidated financial statements. -4- SMARTIRE SYSTEMS INC. Consolidated Statement of Capital Deficit (Expressed in United States dollars) (Prepared in accordance with U.S. generally accepted accounting principles) Three months ended October 31, 2007 (unaudited) and year ended July 31, 2007 Common Shares Accumulated Shares Amount Additional other paid-in Accumulated comprehensive Capital capital deficit income deficit Balance as at July 31, 2007 463,336,271 $ 71,033,916 $ 34,081,226 $ (124,796,374 ) $ 916,695 $ (18,764,537 ) Conversion of convertible debentures into common shares (note 6) 82,653,571 574,543 (169,573 ) - - 404,970 Stock-based compensation (notes 8(c)) - - 128,716 - - 128,716 Issuance of warrants for services (note 8(e)) - - 1,694 - - 1,694 Accrued dividends on preferred shares (note 7) - - (38,885 ) - - (38,885 ) Incremental beneficial conversion feature adjustment (note 6 (f)) 200,121 200,121 Shares issued for services and settlement of debt (notes 8 (f)-(g)) 2,504,812 17,230 - - - 17,230 Loss for the period - - - (5,368,517 ) - (5,368,517 ) Translation adjustment - (438,742 ) (438,742 ) Commulative-effect adjustment (note 3(b)) - - - (729,072 ) - (729,072 ) Balance as at October 31, 2007 (unaudited) 548,494,654 $ 71,625,689 $ 34,203,299 $ (130,893,963 ) $ 477,953 $ (24,587,022 ) See accompanying notes to consolidated financial statements. -5- SMARTIRE SYSTEMS INC. Notes to Consolidated Financial Statements (Expressed in United States dollars) (Unaudited) (Prepared in accordance with U.S. generally accepted accounting principles) Three months ended October 31, 2007 and 2006 1. Nature of Operations: The Company and its subsidiaries develop and market products incorporating wireless data transmission and processing technologies, primarily for the automotive and commercial transportation industries. The Company's primary product is a wireless tire monitoring system which it currently markets for use on trucks, buses, off highway vehicles and recreational vehicles. All sales of its product are made in this industry segment. 2. Going Concern: The Company has incurred recurring operating losses and has anaccumulateddeficit of $130,893,963 and a working capital deficiencyof $20,074,727of which $20,479,042 is potentiallyconvertible into shares of common stock of the Company, subject to certain restrictions as described in note 6(g) as at October 31, 2007. During the three months ended October 31, 2007, the Company used cash of $617,385 (three months ended October 31, 2006 - $2,119,534)in operating and investing activities. During the three months ended October 31, 2007, the Company realized net proceeds of $315,000 (three months ended October 31, 2006 - $307,000) from financing activities. The ability of the Company to continue as a going concern is in substantial doubt and is dependent on achieving profitable operations and obtaining the necessary financing in order to achieve profitable operations. The outcome of these matters cannot be predicted at this time. The Company’s future operations are dependent on the market’s acceptance of its products in order to ultimately generate future profitable operations and the Company’s ability to secure sufficient financing to fund future operations. There can be no assurance that the Company’s products will be able to secure market acceptance. Management of the Company plans to obtain additional financing to enable the Company to achieve profitable operations. Despitethe Company’s $100 million Standby Equity Distribution Agreement (“SEDA”) with YA Global Investments LP, formerly Cornell Capital Partners, it is uncertain when the Company will be permitted to draw down on the Standby Equity Distribution Agreement as drawdowns are subject to an effective registration statement covering the underlying shares.Based on the Company’s current market capitalization and outstanding debentures, management of the Company does not believe that its SEDA is currently a viable source of financing.There can be no assurance that sufficient financing will be secured by the Company.These consolidated financial statements have been prepared on the going concern basis which assumes that adequate sources of financing will be obtained as required and thatthe Company'sassets will be realized and liabilities settled in the ordinary course of business. Accordingly,these consolidated financial statements do not include any adjustments related to the recoverability of assets and classification of assets and liabilities that might be necessary should the Company be unable to continue as a going concern. These interim financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. 3. Significant accounting policies: (a) Basis of presentation: These consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, SmarTire USA Inc., SmarTire Europe Limited, and SmarTire Technologies Inc. All inter-company balances and transactions have been eliminated. -6- SMARTIRE SYSTEMS INC. Notes to Consolidated Financial Statements (Expressed in United States dollars) (Unaudited) (Prepared in accordance with U.S. generally accepted accounting principles) Three months ended October 31, 2007 and 2006 3. Significant accounting policies (continued): These statements reflect all adjustments, consisting of normal recurring adjustments, which in the opinion of management are necessary for fair presentation of the information contained therein.It is suggested that these interim financial statements be read in conjunction with the audited financial statements of the Company for the year ended July 31, 2007. The interim results are not necessarily indicative of the operating results expected for the full fiscal year ending on July 31, 2008. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. (b) Recent accounting pronouncements: In June 2006, the Financial Accounting Standards Board ("FASB") issued interpretation No. 48, "Accounting for Uncertainty in Income Taxes-an interpretation of FASB Statement No. 109 (FAS No. 109)" ("FIN 48"). This interpretation prescribes a recognition threshold and measurement attribute for tax positions taken or expected to be taken in a tax return. This interpretation also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. The evaluation of a tax position in accordance with this interpretation is a two-step process. In the first step, recognition, the Company determines whether it is more-likely-than-not that a tax position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. The second step addresses measurement of a tax position that meets the more-likely-than-not criteria. The tax position is measured at the largest amount of benefit that is greater than 50 percent likely of being realized upon ultimate settlement. Differences between tax positions taken in a tax return and amounts recognized in the financial statements will generally result in a) an increase in a liability for income taxes payable or a reduction of an income tax refund receivable, b) a reduction in a deferred tax asset or an increase in a deferred tax liability or c) both a and b. Tax positions that previously failed to meet the more-likely-than-not recognition threshold should be recognized in the first subsequent financial reporting period in which that threshold is met. Previously recognized tax positions that no longer meet the more-likely-than-not recognition threshold should be de-recognized in the first subsequent financial reporting period in which that threshold is no longer met. Use of a valuation allowance as described in FAS No. 109 is not an appropriate substitute for the de-recognition of a tax position. The requirement to assess the need for a valuation allowance for deferred tax assets based on sufficiency of future taxable income is unchanged by this interpretation. This Interpretation is effective for fiscal years beginning after December 15, 2006. On August 1, 2007, the Company adopted FIN 48, regarding accounting for uncertainty in tax positions. The Company remains subject to examination of income tax filings in the United States and various state jurisdictions for periods since its inception in 1998.The Company has also determined that it is subject to examination in Canadaand the United Kingdomfor all prior periods due to the Company's continued loss position in such jurisdictions. Material tax positions were examined under the more-likely-than-not guidance provided by FIN 48. If interest and penalties were to be assessed, the Company would charge interest to interest expense, and penalties to general and administrative expense. The cummulative effect of adopting FIN 48 of $729,072 was recorded as reduction to accumulated deficit. The total amount of unrecognized tax benefits as of the date adoption was $729,072. Of this amount, $729,072 represents the amount that would reduce the Company's effective income tax rate , if recognized in future periods. -7- SMARTIRE SYSTEMS INC. Notes to Consolidated Financial Statements (Expressed in United States dollars) (Unaudited) (Prepared in accordance with U.S. generally accepted accounting principles) Three months ended October 31, 2007 and 2006 4. Deferred financing costs: October 31, July 31, 2007 2007 Balance, beginning of year $947,945 $1,692,094 Additions during the period - 227,910 Amortization of deferred financing costs (251,197) (972,059) Balance, end of period $696,748 $947,945 5. Accounts payable and accrued liabilities: October 31, July 31, 2007 2007 Accounts payable $711,954 $374,788 Accrued liabilities 668,548 534,071 Due to directors 228,375 191,475 Interest payable on convertible debentures (notes 6(a) - (c)) 666,396 648,521 $2,275,273 $1,748,855 -8- SMARTIRE SYSTEMS INC. Notes to Consolidated Financial Statements (Expressed in United States dollars) (Unaudited) (Prepared in accordance with U.S. generally accepted accounting principles) Three months ended October 31, 2007 and 2006 6. Convertible debentures: TheCompany has entered into a number of convertible debt instruments. The following table denotes the face value of each of these convertible debentures and provides a summary of the balance of convertible debentures outstanding as at October 31, 2007. Each convertible debenture is also described in detail as specified in the table below. Note 6 (a) Note 6 (b) Note 6 (c) Note 6 (d) Note 6 (e) Note 6 (f) 5% 5% 10% 10% 10% 10% Total Original face value of convertible debenture $ 195,000 $ 1,500,000 $30,000,000 $ 1,200,000 $1,800,000 $1,500,000 $ 36,195,000 Debt component, as at July 31, 2007: 10,000 1,420,000 9,704,533 415,620 896,112 516,843 12,963,108 Issued - 350,000 350,000 Finance fees paid to debenture holder/related company of debenture holder - (35,000) (35,000) Intrinsic value of beneficial conversion feature of convertible debentures - (200,121) (200,121) Interest accretion - - 3,633,890 134,039 106,669 47,262 3,921,860 Conversion of debt to common shares - (281,200) (123,770) - - (404,970) Debt component, as at October 31, 2007 10,000 1,420,000 13,057,223 425,889 1,002,781 678,984 16,594,877 Less current portion, as at October 31, 2007 (10,000) (1,420,000) (13,057,223) (425,889) - - (14,913,112) Long term portion of debt component, as at October 31,2007 $- $- $- $- $1,002,781 $678,984 $1,681,765 Remaining face value of convertible debenture as at October 31,2007 $10,000 $ 1,420,000 29,573,358 $813,020 $1,800,000 $1,500,000 $35,116,378 (a) $195,000– 5% convertible debenture issued on December 15, 2004 On December 15, 2004, the Company closed a $195,000 private placement bearing interest at 5% per annum and maturing on December 15, 2006.As at July 31, 2005, as a result of a default, the Company had accreted the original assigned debt component to its full face value, and therefore, there is no accretion expense on this debenture for the years ending July 31, 2007 and 2006. During the year ended July 31, 2007, $185,000 of principal was converted into common shares resulting in the issuance of 7,115,384 common shares.As at October 31, 2007, there remains outstanding $10,000 of principal and $1,396 of interest payable in cash (July 31, 2007 - $10,000 and $1,271).The holder of the debenture has not requested repayment or conversion and therefore the Company continues to disclose the amount as a current liability. -9- SMARTIRE SYSTEMS INC. Notes to Consolidated Financial Statements (Expressed in United States dollars) (Unaudited) (Prepared in accordance with U.S. generally accepted accounting principles) Three months ended October 31, 2007 and 2006 6. Convertible debentures(continued): Principal under the convertible debentures is convertible at the option of the holder in whole or in part and from time to time at a conversion price equal to the lesser of: (i) $0.036 and; (ii) an amount equal to 80% of the lowest closing bid price of our common stock, as quoted on Bloomberg, L.P., for the five trading days immediately preceding the conversion date, subject to adjustment as provided for in the debentures. (b) $1,500,000 – 5% convertible debenture issued on May 20, 2005 On May 20, 2005, the Company entered into anagreement to issue a $1,500,000 5% debenture, convertible at the option of the holder at a fixed price of $0.028 per share maturing on September 1, 2006. Principal was to be due and payable in 12 equal installments of $125,000 commencing on October 1, 2005.Interest on the outstanding principal balance was due and payable monthly, in arrears, commencing on August 1, 2005. For accounting purposes, the Company calculated the intrinsic value of the beneficial conversion feature to be $1,499,999 and recorded it as additional paid-in capital.During the year ended July 31, 2006, the loan became in default as a result of the Company not obtaining an extension from the holder, relating to the deferral of all principal and interest.As a result of the default, the Company accreted the original assigned debt component to its full face value during the year ended July 31, 2006.Consequently, the Company did not record any accretion expense on this debenture for the three months ended October 31, 2007 and October 31, 2006. This debenture is also subject to a registrationrights agreement and beneficial ownership limitations, as described in Note 6(g). As at October 31, 2007, the Company was in arrears on payments of principal and interest in the amount of $1,420,000 and $165,000 respectively (July 31, 2007 - $1,420,000 and $147,250). However, the Company has obtained an extension from the holder to defer all principal and interest payments under this convertible debenture until January 1, 2008. (c) $30,000,000 - 10% convertible debentures issued on June 23, 2005 On June 30, 2005 (as amended on December 30, 2005), the Company closed a private placement of unsecured convertible debentures in the aggregate principal amount of $30 million.The Company also issued 62.5 million warrants exercisable at $0.16 per share with an expiry period of five years.The convertible debentures bear interest at 10% per annum and will mature on June 23, 2008. -10- SMARTIRE SYSTEMS INC. Notes to Consolidated Financial Statements (Expressed in United States dollars) (Unaudited) (Prepared in accordance with U.S. generally accepted accounting principles) Three months ended October 31, 2007 and 2006 6. Convertible debentures(continued): Under the terms of the debenture (as amended on December 30, 2005), the principal was convertible into shares of common stock at the option of the holder at the lesser of $0.1125 and a 4.5% discount to market.Market was based on the lowest closing bid price of the common stock for the 5 trading days immediately preceding the date the conversion notice is provided.Interest is convertible into shares of the Company’s common stock and is calculated as 95.5% of the 5 day average of the closing bid price of the common stock for the 5 trading days immediately preceding the date the interest conversion is made.All accrued but unpaid interest is due on June 23, 2008.The convertible debentures contain a contractual restriction on beneficial share ownership.They provide that the debenture holders may not convert the convertible debentures, or receive shares of the Company’s common stock as payment of interest, to the extent that the conversion or receipt of the interest payment would result in the debenture holders, together with their respective affiliates, beneficially owning in excess 4.9% of the Company’s then issued and outstanding shares of common stock, except upon providing the Company with not less that 65 days prior notice. As aresult of the issuance of the November 2006 10% convertible debenture (Note 6(d)) and the anti-dilution provisions, the conversion price for the outstanding principal for these convertible debentures was reduced to the lesser of: (i) $0.0573 and; (ii) 80% of the lowest volume weighted average price of the Company’s common stock during the thirty trading days preceding the conversion date as quoted by Bloomberg, LP. This debenture is also subject to a registrationrights agreement, as described in Note 6(g). As at October 31, 2007, the Company has accrued $5,956,848 (July 31, 2007 - $5,241,414) in interest based on the terms of the amended convertible debenture of which $500,000 (July 31, 2007 -$500,000) is included in accounts payable and accrued liabilities and the remainder of $5,456,848 (July 31, 2007 - $4,741,414) is included in accrued interest on convertible debentures.The amount included in accounts payable and accrued liabilities related to cash interest payable prior to the amendment of the convertible debentures on December 30, 2005. During the three months ended October 31, 2007, holders of the 10% convertible debentures converted $281,200 of principal (three months ended October 31, 2006 - $Nil) into 56 million (three months ended October 31, 2006 – $Nil) common shares of the Company.During the three months ended October 31, 2007, the Company recorded $3,633,890 (three months ended October 31, 2006- $953,629)of interest expense relating to interest accretion and charged it to the statement of operations. The agreement contains anti-dilution provisions, whereby in the event the Company issues shares of common stock or rights, options, warrants or securities convertible or exercisable into common stock at a price per share of less than the conversion price of the convertible debentures or exercise price of the warrants, the conversion price of such convertible debentures and warrants will be reduced to the lower purchase price. In addition, the conversion price of the convertible debentures and warrants will be subject to adjustment in connection with any subdivision, stock split, combination of shares or recapitalization. -11- SMARTIRE SYSTEMS INC. Notes to Consolidated Financial Statements (Expressed in United States dollars) (Unaudited) (Prepared in accordance with U.S. generally accepted accounting principles) Three months ended October 31, 2007 and 2006 6. Convertible debentures (continued): (d) $1,200,000 - 10% convertible debentures issued on November 7, 2006 On November 7, 2006, the Company closed a private placement of unsecured convertible debentures in the aggregate principal amount of $1.2 million. The Company paid fees totaling $130,000 to one of the holders upon closing.
